Citation Nr: 1427912	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-34 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right arm scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from January 1994 to March 1994, January 1995 to February 1997, May 2004 to December 2005, February 2008 to April 2008, September 2008 to October 2009, and August 2010 to December 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which in part, denied service connection for right arm scar, chronic sinusitis, and gastroesophageal reflux disease (GERD).

The Board remanded the claims in January 2012 for further development and consideration. 

A December 2012 rating decision granted service connection for chronic sinusitis and GERD.  The Veteran and his representative were notified of this decision and have not expressed dissatisfaction with the rating assigned or the effective date of service connection.  Thus, these issues have been resolved and are not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).  

The Appeals Management Center (AMC) has already noted that the issues of entitlement to service connection for gastritis and hiatal hernia, and entitlement to an earlier effective date for the grant of service connection for sleep apnea have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 



FINDING OF FACT

There is no competent and credible evidence that the Veteran underwent a removal of a lipoma in the right arm in service or that he had a right arm scar incurred in service.


CONCLUSION OF LAW

The requirements for establishing service connection for right arm scar have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Here, compliant VCAA notice was provided in a December 2007 letter.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), service personnel records, private treatment records, and VA treatment records.  The Board concludes that an examination and opinion are not needed concerning this claim because there is no credible evidence of record indicating the Veteran had a lipoma removal or incurred the right arm scar during service.  Thus, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board also notes that actions requested in the prior remand have been undertaken.  In February 2012 clinical records from Fort Riley regarding dermatology treatment/surgery in 1996 were requested.  The search did not yield any medical records.  In April 2012, the Veteran was informed that no additional pertinent STRs were obtained and requested that he submit additional records that he may have in his possession.  He did not submit additional records.  In addition, post-service treatment records and recent STRs were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Accordingly, the Board concludes the notice and assistance provisions have been complied with, and that the Veteran is not prejudiced by a decision at this time.  


Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Veteran alleges that he has a right forearm scar that was secondary to a dermatology surgical procedure for removal of a "lypoma" performed in 1996 during his service at Fort Riley in Kansas.  In support of his claim, the Veteran submitted a picture of his right arm in June 2008.  He reported that he had a 2.5 centimeter depressed scar on his right mid forearm that could become irritated or painful when he put pressure on it against other objects.  

The Veteran is competent to state he has a right forearm scar, and the photographs he submitted do show what appears to be a scar.  Thus, the first element of service connection, a current disability, is established for purposes of continuing the consideration of the claim.  However, upon review of the record, the Board finds that the preponderance of the competent and credible evidence is against a finding that the scar was incurred in service.

The Board notes that the Veteran has alleged that the scar on his right forearm is the result of removal of a lipoma in 1996 during his service at Fort Riley.  As noted above, attempts to obtain the alleged treatment yielded no records.  In this instance, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the legal standard for proving such claims is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, the record calls into question whether any such surgery occurred during service.  Specifically, the Veteran, a medic in service with training as a physician's assistant, denied a history of having a tumor, growth, or cyst in Reports of Medical History dated in September 2000, September 2001, and July 2005.  He further denied having had any operation on the September 2000 and 2001 Reports of Medical History.  On the July 2005 Report of Medical History, he responded affirmatively to the question about having an operation, and the explanation for the positive answer was that he had Lasik surgery in March 2004.  Skin examinations in September 2001 and July 2005 were normal.  

Additionally, a September 2004 medical history summary for the period from 1995 to June 2004, noted the use of nasal steroids, sinusitis, allergy testing, allergic rhinitis, and the use of antihistamines in 1995; proteinuria and other conditions in 1999 and through 2004.  There is no mention on the medical history summary of any lipoma removal, although the eye surgery was noted.  

Moreover, the Veteran did not mention any lipoma removal on his original application for VA compensation benefits filed in November 2005, despite the fact he specifically claimed a rash on the right ear.  On a VA skin consultation in February 2006, he did not mention a right arm scar or lipoma removal in service.  Similarly, on a September 2009 VA dermatology consultation, the examiner noted a papule with a beige waxy crust on the right forearm, but no history of lipoma removal was reported by the Veteran or noted on examination.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

While the Veteran is competent to state that he had a skin growth removed and has a resulting scar, the Board finds his own reports on post-1996 Reports of Medical History denying a history of tumors, growths, or cysts and the denial of operations other than a 2004 Lasik eye surgery, more persuasive and probative than the Veteran's contentions made in conjunction with this claim.  Indeed, in a November 2007 statement, he described the lipoma removal as a "surgical procedure" yet there is no mention of such a procedure in the Reports of Medical History or the 2004 medical history summary, where items including the use of nasal steroids and antihistamines were included, as was the eye surgery.  In light of the medical evidence contemporaneous to service failing to reveal any scar of the right forearm, and the Veteran's repeated denials of operations and growths, tumors, or cysts, the Board finds his assertion that his right arm scar was incurred in service are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, and inconsistent statements).

In summary, the preponderance of the competent and credible evidence is against a finding that the Veteran's right arm scar was incurred in service.  Accordingly, the Veteran has not established the second criteria for service connection, and the claim must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right arm scar is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


